DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-8, 13-18, drawn to a variant having endoglucanase activity, where the variant has at least 80% sequence identity.

Invention 2	Claims 9-12, drawn to a polynucleotide, host cell, and method of producing a variant.

Invention 3	Claims 21, drawn to a method for cleaning fabrics, textiles, and/or hard surfaces.

The inventions listed as Inventions 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
WO2017106676 (06/22/2017; IDS filed 09/25/2020) teaches the Thielavia terrestris cellulase mature protein ("120H") having the amino acid sequence of SEQ ID NO: 17 which is identical to SEQ ID NO: 1 of the instant application, and further mutants thereof with improved protease resistance shown in Table 12 on page 51 (see document WRITTEN OPINON OF THE INTERNATIONAL SEARCHING AUTHORITY, PCT/EP2019/059460, dated 09/25/2020).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or 


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652